DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendment of claim 5.

Allowable Subject Matter
Claims 1 – 9 & 11 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As discussed in the office actions of January 8, 2021 & November 18, 2021, Ruppi et al. teach there are three types of textures known in thin films and coatings: (1) random texture, (2) fiber texture (grains oriented such that crystallographic planes (hkl) is found to be preferentially oriented parallel to the substrate, while there is a rotational degree of freedom of the grains around the fiber axis which is perpendicular to the plane), and (3) epitaxial alignment on single-crystal substrates, wherein an in-plane alignment fixes all three axes of the grain with respect to the substrate. Ruppi et al. teach all coatings discussed in this reference all exhibit a fiber texture and the term “(h k l) texture” thus means a fiber texture with the (h k l) planes preferentially oriented parallel to the substrate surface (pg. 7), which is not an epitaxial alignment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781